DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendments filed on 11/9/2020 does put the application in condition for allowance.
	Examiner withdraws all rejections in prior office action due to the amendments.
The following is an examiner’s statement of reasons for allowance:
Kawamata (US Pub No. 2012/0043453) in view of Pinarbasi (US Pub No. 2012/0125391) are the closest prior art.
	Kawamata et al. teaches an apparatus [Fig. 2, 0009] comprising:
	a series connected string of N silicon solar cells having on average a breakdown voltage Vc and having on average an open circuit voltage Voc,[Fig. 6, 0063]
	Pinarbasi et al. teaches rectangular solar cells [Fig. 4A-4C, 0033] which are shingled with an conductive adhesive [124a, Fig. 4B, 0034], which the configuration of solar cells inhibit shorts between the solar cells [Fig. 4c, 0035].
	Modified Kawamata et al. teaches all the structural limitations of claims 1 but does not teach the limitation of “connected in parallel with a bypass diode” and the limitation of “no single solar cell or group of < N solar cells in the string of solar cells is individually electrically and directly connected in parallel with a bypass diode” in claim 1
These reference, nor any other reference or combination of reference in the prior art suggest or render obvious the limitations of “connected in parallel with a bypass diode” and the limitation of “no single solar cell or group of < N solar cells in the string of solar cells is individually electrically and directly connected in parallel with a bypass diode” in claim 1

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y SUN whose telephone number is (571)270-0557.  The examiner can normally be reached on 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL Y SUN/Primary Examiner, Art Unit 1726